DETAILED ACTION
The Amendment filed September 20th, 2021 has been entered and fully considered. Claims 1-9 and 20-25 are pending in this application. Claim 1 has been amended and claims 20-25 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Beetel et al., (hereinafter ‘Beetel’, U.S. PGPub. No. 2012/0101413) in view of LaFontaine et al., (hereinafter 'LaFontaine, U.S. Pat. No. 6,923,805) and Goshgarian et al., (hereinafter ‘Goshgarian’, U.S. PGPub. No. 2012/0136350).
Regarding claim 1, (as illustrated in Figs. 1-40 and specifically Figs. 1-7) Beetel discloses a method comprising: placing an expandable ablation electrode (mesh structure 22 including energy delivery element(s) 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22 or the entirety of, the mesh structure 22 itself; [0064]-[0066], specifically [0065]) at an interface between tissue and blood in an anatomic structure of a patient such that blood in the anatomic structure moves through the expandable ablation electrode placed at the interface ([0057]: “mesh portion of the expandable mesh structure allows blood to flow through the mesh, thereby maintaining blood flow”; Figs. 2-4 illustrate deploying mesh structure 22 and energy delivery element(s) 24, further [0065]: “energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery element 24 may also be formed by selected portions of, or the entirety of, the mesh structure 22 itself’), wherein the expandable ablation electrode (22, 24) is positioned at a distal end portion of a catheter shaft (distal end 20 of elongated shaft 16) and forms an enclosure about a fluid delivery element (Figs. 3-7; as broadly claimed, mesh structure 22 forms an enclosure around ports at the distal end region 20 of the elongated shaft 16); delivering therapeutic energy to the expandable ablation electrode at the interface during a period of lesion formation ([0069] - [0070], purposeful application of energy from the energy delivery element 24 is then applied to tissue to induce one or more desired neuromodulating effects including ablation; [0062]; [0065]; [0126]; [0129]; [0147]); delivering fluid to the interface via the fluid delivery element ([0139]-[0140], ‘ports’) during at least a portion of the period of lesion formation such that the blood moving through the expandable ablation electrode includes the fluid ([0139]-[0140], fluid may be delivered via one or more ports at the distal end 20 of elongated shaft 16 towards the energy delivery element(s) 24 into the patient's bloodstream during energy delivery); and monitoring tissue at the interface via a temperature sensor disposed on an outer surface of the expandable ablation electrode ([0127]-[0129], sensors are incorporated into the energy delivery element(s) 24; [0148]; see Figs. 3-7), wherein monitoring tissue at 
Although Beetel discloses a fluid delivery element ([0139]-[0140], ‘ports’, see above), Beetel is silent regarding wherein the fluid delivery element projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the fluid delivery element, and further wherein the fluid delivery element includes a plurality of fluid delivery holes from which the fluid delivery element is configured to deliver fluid to an interior of the enclosure.
However, in the same field of endeavor, LaFontaine teaches a similar apparatus and method (Fig. 5) comprising a fluid delivery element (reduced portion 86, distal end 90, electrode 89) that projects distally from and is coupled to the distal end portion of a catheter shaft (catheter tube 84) at only a proximal end portion of the fluid delivery element (86, 89, 90). The fluid delivery element (reduced portion 86, distal end 90, electrode 89) further includes a plurality of fluid delivery holes (apertures 92) from which the fluid delivery element (86, 89, 90) is configured to deliver fluid to an interior of an enclosure (expandable member 80; as best illustrated in Fig. 5). Therefore, this configuration includes a novel construction of means for positively directing electrolyte fluid flow in a controlled manner to tissues to be treated (col. 14, ll. 4-5), thereby increasing control and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid delivery element as taught by Beetel to include wherein the fluid delivery element projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the fluid delivery element, and further wherein the fluid delivery element includes a plurality of fluid delivery holes from which the fluid delivery element is configured to deliver fluid to an interior of the enclosure as taught by LaFontaine. Doing so provides a means for positively directing fluid flow in a controlled manner to tissues to be treated (col. 14, ll. 4-5), thereby increasing control and efficiency. Further, this 
Although Beetel discloses delivering a fluid to the interface during at least a portion of the period of lesion formation (see above) in order to provide active cooling ([0139]-[0140]) and LaFontaine teaches varying and regulating the rate of fluid flow (col. 6, ll. 37-48), Beetel in view of LaFontaine are silent regarding increasing the volumetric flow rate of the fluid based on the determined temperature exceeding a predetermined threshold.
However, in the same field of endeavor, Goshgarian teaches a similar method that utilizes an algorithm (102 in Fig. 30A) and open circuit active cooling in order to “actively cool the thermal heating element and/or non-target tissue in the vicinity of the thermal heating element” ([0455]; [0455] -[0457], energy delivery element 24 in Figs. 30A-30B). Goshgarian teaches that “algorithm 102, may comprise one or more control loops that control or alter the volumetric flow rate of infusate infusion in response to one or more monitored parameters of power delivery” ([0496]) including the impact of power delivery on sensor measurements, such as temperature ([0496]). When energy is not being delivered, a relatively low volumetric flow rate of infusate infusion may be provided at a rate that is sufficient to prevent blood from clotting within port(s) (47) and/or lumen(s) (45) in order to reduce/control saline infusion into patient ([0496]). Further, “when activating energy delivery, power may be ramped while maintaining the relatively low infusate flow rate until a greater infusate flow rate is required. For example, if measured temperature increases above a pre-determined level at or below a predetermined power level, e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased” ([0496]). This method is utilized in order to improve lesion formation and overall control of the system, thereby increasing efficiency and safety ([0455]; [0457]; [0461]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Beetel in view of LaFontaine to include the method of increasing the volumetric flow rate based on the determined temperature exceeding a predetermined threshold as taught by Goshgarian in 
Regarding claim 2, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of LaFontaine and Goshgarian, Goshgarian teaches wherein the predetermined threshold is about 55 °C ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
Regarding claim 3, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of LaFontaine and Goshgarian, Goshgarian teaches wherein increasing the volumetric flow rate occurs over a temperature range ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
It is noted as broadly claimed, the temperature range is interpreted as ranging from predetermined target temperature value and any value greater than the pre-determined target temperature value, wherein the volumetric flow rate would be increased as taught by Goshgarian.
Regarding claim 4, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of LaFontaine and Goshgarian, Goshgarian teaches wherein the volumetric flow rate is increased according to a predetermined function of temperature ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
Regarding claim 5, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 4. In view of the prior modification of Beetel in view of LaFontaine and 
It is noted, as broadly claimed, the predetermined function can be interpreted as the continuous increase in temperature above the predetermined target temperature value.
Regarding claim 20, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of LaFontaine and Goshgarian, LaFontaine teaches wherein the plurality of fluid delivery holes are spaced circumferentially and axially along the fluid delivery element (see apertures 92 in Fig. 5). 
Regarding claim 24, (as illustrated in Figs. 1-40 and specifically Figs. 1-7) Beetel discloses a method comprising: positioning an expandable electrode (mesh structure 22 including energy delivery element(s) 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22 or the entirety of, the mesh structure 22 itself; [0064]-[0066], specifically [0065]) proximate an interface between tissue and blood in an anatomic structure such that blood in the anatomic structure moves through the expandable electrode ([0057]: “mesh portion of the expandable mesh structure allows blood to flow through the mesh, thereby maintaining blood flow”; Figs. 2-4 illustrate deploying mesh structure 22 and energy delivery element(s) 24, further [0065]: “energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery element 24 may also be formed by selected portions of, or the entirety of, the mesh structure 22 itself’), wherein the expandable electrode (22, 24) forms an enclosure about a fluid delivery element (Figs. 3-7, [0139]-[0140]; as broadly claimed, mesh structure 22 forms an enclosure about ports at the distal end region 20 of the elongated shaft 16); delivering therapeutic energy to the expandable electrode proximate the interface during a period of lesion formation ([0069] - [0070], purposeful application of energy from the energy delivery element 24 is then applied to tissue to induce one or more desired neuromodulating effects including ablation; [0062]; [0065]; [0126]; [0129]; [0147]); 
Although Beetel discloses an irrigation element ([0139] -[0140], ‘ports’ at the distal end region 20 of the elongated shaft 16, see above), Beetel is silent regarding wherein a distal end portion of the fluid delivery element is positioned within the enclosure and is spatially separated from an inner surface of the expandable electrode at least when the expandable electrode is in an expanded state, and further wherein the fluid delivery element includes a plurality of fluid delivery holes distributed along the distal end portion. 
However, in the same field of endeavor, LaFontaine teaches a similar apparatus and method (Fig. 5) comprising a fluid delivery element (reduced portion 86, distal end 90, electrode 89) positioned within an expandable member (80) such that the fluid delivery element (reduced portion 86, distal end 90, electrode 89) is spatially separated from an inner surface of the expandable member (80) at least when the expandable member (80) is in an expanded state (as best illustrated in Fig. 5). The fluid delivery element (reduced portion 86, distal end 90, electrode 89) further includes a plurality of fluid delivery holes distributed along the distal end portion (apertures 92) from which the fluid delivery element (86, 89, 90) is configured to deliver fluid (Fig. 5). This configuration includes a novel construction of means for positively directing electrolyte fluid flow in a controlled manner to tissues to be treated (col. 14, ll. 4-5), thereby increasing control and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid delivery element as taught by Beetel to include wherein a distal end portion of the fluid delivery element is positioned within the enclosure and is spatially separated from an inner surface of the expandable electrode at least when the expandable electrode is in an expanded state, and further wherein the fluid delivery element includes a plurality of fluid delivery holes distributed along the distal end portion as taught by LaFontaine. Doing so provides a .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of LaFontaine and Goshgarian as applied to claims 1-5, 20 and 24 above, and further in view of Shikhman et al., (hereinafter 'Shikhman', U.S. PGPub. No. 2015/0366604).
Regarding claims 6 and 7, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 4, but are silent regarding wherein the predetermined function of temperature is discontinuous and the predetermined function of temperature includes a step change in the volumetric flow rate.
However, in the same field of endeavor, Shikhman teaches a similar device (10 in Fig. 1 A) and method wherein at certain temperatures, the speed of the pump, providing cooling liquid to the device (10 in Fig. 1 A), is changed automatically to reduce the temperature. Shikhman teaches that if the tissue surface temperature, as measured by the tissue temperature sensor, reaches a certain first value threshold, the pump speed will increase to pump more cooling fluid to the tissue. If a second predetermined higher temperature value is reached, the pump will automatically provide maximum pump speed, and further when a third higher predetermined tissue temperature value is reached, the electrode channel is disabled to shut off energy flow to that electrode ([0178]). This method is utilized in order to provide a quick response to the rising temperature by automatically increasing fluid flow, instead of relying solely on user response time to implement changes, thereby increasing temperature control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Beetel in view of LaFontaine and Goshgarian to include wherein the predetermined function of temperature is discontinuous and includes a step change in the volumetric flow rate as taught by Shikhman. Doing so provides a quick response to rising temperature by automatically .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of LaFontaine and Goshgarian as applied to claims 1-5, 20 and 24 above, and further in view of Harlev et al., (hereinafter ‘Harlev’, U.S. PGPub. No. 2012/0184863).
Regarding claim 8, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of LaFontaine and Goshgarian, Goshgarian teaches increasing the volumetric flow rate is based on maximum signal of the processed signals ([0135]: “the target temperature can be about 45 .degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”; it is noted that as broadly claimed, processing is interpreted as comparing the monitored temperature signals to the predetermined targeted temperature value, wherein the maximum signal is interpreted to mean the monitored temperature signal at a value exceeding the predetermined targeted temperature value. Accordingly, the volumetric flow rate is increased based on the maximum signal as taught by Goshgarian).
Beetel in view of LaFontaine and Goshgarian fail to explicitly disclose processing each signal of the one or more signals based on an inverse Laplacian operator.
However, in the same field of endeavor, Harlev teaches the method of determining physiological information by processing measured signals based at least in part on a mathematical operator approximating Laplace’s equation ([0038]) and further using an inverse Laplace operator to generate the physiological data ([0044], [0456]). Harlev teaches that during this process a data stream provides a collection of physiological and non-physiological signals that serve as inputs to the process wherein the data stream may include catheter tip or tissue temperature data ([0315]- [0316]). It is well known in the art (as can be seen in Harlev) to process monitored signals in a variety of ways including based on an inverse Laplacian operator in order to generate desirable readable and useable data. Therefore, it would 
Further, this modification would have merely comprised a simple substitution of one well know method for processing data for another in order to produce an expected result, MPEP 2143(I)(B).
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of LaFontaine and Goshgarian as applied to claims 1-5, 20 and 24 above, and further in view of Christian (hereinafter ‘Christian’, U.S. PGPub. No. 2012/0165812).
Regarding claim 9, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1, but are silent regarding wherein the therapeutic energy is pulsed to cycle between a first energy phase and a second energy phase during the period of lesion formation, the delivered therapeutic energy in the first energy phase being greater than the delivered therapeutic energy in the second energy phase.
However, in the same field of endeavor, Christian teaches a similar ablation system comprising a control unit configured to determine a power delivery rate value for the ablation generator responsive to temperature measurement data and a control system configured to control the delivery of irrigation fluid and flow rate ([0014]). Christian teaches that the therapeutic energy is pulsed to cycle between a first energy phase (first time period Tl; [0092]) and a second energy phase (second time period T2; [0093]) during the period of lesion formation wherein the delivered therapeutic energy in the first energy phase (Tl) is greater than the delivered therapeutic energy in the second energy phase (T2) (Figs. 14 and 17; [0093]: “the second power level can be at least one third of the first power level”; [0018]; [0092]-[0093]; [0103]). Christian further teaches that it is advantageous to provide a higher power level during the first time period in order to help increase lesion size and condition the targeted tissue to provide favorable conditions within the targeted tissue for subsequent power delivery, thereby mitigating adverse effects of sustained power delivery such as overheating of the targeted tissue and/or tissue or steam pop ([0086]). 
Regarding claim 23, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1, but are silent regarding wherein delivering the fluid to the interface via the fluid delivery element includes delivering a turbulent flow of the fluid during at least the portion of the period of lesion formation.
However, in the same field of endeavor, Christian teaches a similar ablation system and method (Figs. 1-5, see ablation electrode assembly 110 in Fig. 5) including a fluid delivery element (ports 168 in Fig. 5) to irrigate the ablation electrode assembly (110) and/or targeted areas in a patient's body with biocompatible fluids ([0012]; [0060]). Christian teaches “[t]he flow of irrigation fluids can be turbulent in order to provide an enveloping flow pattern adjacent to the surface of the ablation electrode assemblies for mixing with, displacing, and/or diluting blood that can be in contact with the ablation electrode assemblies in order to prevent stasis and the formation of coagulum” ([0012]). Further, “[p]ulsatile flow of irrigation fluids can help prevent stagnation areas at the distal end of an electrode by increasing flow turbulence around the catheter. Pulsatile flow of irrigation fluids can also improve correlation between the temperature of the ablation electrode and the targeted tissue” ([0012]), thereby improving control and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the method as taught by Beetel in view of LaFontaine and Goshgarian to further include wherein delivering the fluid to the interface via the fluid delivery element includes delivering a turbulent flow of the fluid during at least the portion of the period of lesion .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of LaFontaine and Goshgarian as applied to claims 1-5, 20 and 24 above, and further in view of Grunewald et al., (hereinafter ‘Grunewald’, U.S. PGPub. No. 2013/0060245). 
Regarding claims 21 and 22, Beetel in view of LaFontaine and Goshgarian teach all of the limitations of the method according to claim 1, but are silent regarding wherein the fluid delivery element includes a domed structure at a distal end portion of the fluid delivery element and wherein the domed structure defines at least some of the plurality of fluid delivery holes.
However, in the same field of endeavor, Grunewald (Figs. 1-5) teaches a similar fluid delivery element (dome electrode 50) including a domed structure (50) at a distal end portion of the fluid delivery element (Fig. 5). The domed structure (50) defines at least some of the plurality of fluid delivery holes (irrigation apertures 60). Grunewald further teaches “[i]rrigation fluid is delivered via the irrigation tubing to the dome electrode where it enters the chamber and exits via the irrigation apertures for various purposes, including cool the dome electrode and keeping the surface free of char and coagulum” ([0086]). This configuration further ensures that unwanted material, such as tissue, blood or coagulum does not readily enter the lumen of the fluid delivery system, thereby reducing the chances of blocking the fluid lumen and increasing safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid delivery element as taught by Beetel in view of LaFontaine and Goshgarian to further include a domed structure at a distal end portion of the fluid delivery element and wherein the domed structure defines at least some of the plurality of fluid delivery holes as taught by Grunewald in order to ensure that unwanted material, such as tissue, blood or .
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of LaFontaine and further in view of Grunewald. 
Regarding claim 25, 
Although Beetel discloses an irrigation element ([0139] -[0140], ‘ports’ at the distal end region 20 of the elongated shaft 16, see above), Beetel is silent regarding wherein the fluid delivery element projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the fluid delivery element.
However, in the same field of endeavor, LaFontaine teaches a similar apparatus and method (Fig. 5) comprising a fluid delivery element (reduced portion 86, distal end 90, electrode 89) that projects distally from and is coupled to the distal end portion of a catheter shaft (catheter tube 84) at only a proximal end portion of the fluid delivery element (86, 89, 90). The fluid delivery element (reduced portion 86, distal end 90, electrode 89) further includes a plurality of fluid delivery holes (apertures 92) from which the fluid delivery element (86, 89, 90) is configured to deliver fluid to an interior of an enclosure (expandable member 80; as best illustrated in Fig. 5). Therefore, this configuration includes a novel construction of means for positively directing electrolyte fluid flow in a controlled manner to tissues to be treated (col. 14, ll. 4-5), thereby increasing control and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid delivery element as taught by Beetel to include wherein the fluid delivery element projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the fluid delivery element as taught by LaFontaine. Doing so provides a means for positively directing fluid flow in a controlled manner to tissues to be treated (col. 14, ll. 4-5), thereby increasing control and efficiency. Further, this modification would have merely comprised a simple substitution of one well know fluid delivery mechanism for another in order to produce an expected result, MPEP 2143(I)(B).
Beetel in view of LaFontaine are further silent regarding wherein the fluid delivery element includes a domed structure at a distal end portion of the fluid delivery element.
However, in the same field of endeavor, Grunewald (Figs. 1-5) teaches a similar fluid delivery element (dome electrode 50) including a domed structure (50) at a distal end portion of the fluid delivery element (Fig. 5). Grunewald teaches “[i]rrigation fluid is delivered via the irrigation tubing to the dome electrode where it enters the chamber and exits via the irrigation apertures for various purposes, including .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 20-25 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Beetel et al., (U.S. PGPub. No. 2012/0101413) in view of LaFontaine et al., (U.S. Pat. No. 6,923,805) and Goshgarian et al., (U.S. PGPub. No. 2012/0136350) teach each and every limitation of the method according to independent claim 1 and claim 24. Further, Beetel in view of LaFontaine and further in view of Grunewald (U.S. PGPub. No. 2013/0060245) teach each and every limitation of the method according to independent claim 25.
No further arguments have been set forth regarding the dependent claims.
See rejection above for further clarification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794